W. Allen, J.
The ruling that the plaintiff was, at the time he was injured, in the service of the defendant, was correct. He was not only taking the cars of the defendant to be carried by it from the place where he had been working to Boston that he might be paid his wages, but he was acting under express orders of the defendant during working hours. The relation between the parties was not changed when he received and obeyed the order to quit work upon the track and take the train for Boston, and the plaintiff continued under present obligation to the defendant to do what it should require of him within the scope of his employment. He was, at the time, a fellow servant with those whose negligence was alleged to be the cause of his injury. Gillshannon v. Stony Brook Railroad, 10 Cush. 228. Seaver v. Boston & Maine Railroad, 14 Gray, 466. Gilman v. Eastern Railroad, 10 Allen, 233. Tunney v. Midland Railway, L. R. 1 C. P. 291. Russell v. Hudson River Railroad, 17 N. Y. 134. Ross v. New York Central & Hudson River Railroad, 5 Hun, 488; affirmed, 74 N. Y. 617. Manville v. Cleveland & Toledo Railroad, 11 Ohio St. 417. Judgment on the verdict.